DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending, of which claim 1 is an independent claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP2018-112840 filed on June 14, 2018.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 12/03/2020 have been considered by the examiner.

Specification Objections
The title of the invention is not fully descriptive.  A new title is required that includes the invention to which the claims are directed, for instance to ‘AIR-CONDITIONING SYSTEM INCLUDING A MASTER AND SLAVE CONFIGURATION.’  
The Specification is objected to for the following: 
Paragraph [0047] of the Specification, as published, describes a first external control device (42), however, such reference number is not included in any of the drawings.  The Office recommends the following change to the Specification: “Specifically, in step ST12, the first external control device (42A) functioning as a master control device transmits, to the first internal control 
Appropriate correction is respectfully requested.

Claim Objections
Claims 4, 6, and 7 are objected to because of the following informalities: 
Claim 4, line 5, replace “transmits” with “transmit”.
Claim 6, line 5, replace “transmits” with “transmit”.
Claim 7, line 5, replace “transmits” with “transmit”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. (JP 2015105799 A) (“Nabeshima”) in view of Yoshimura et al. (JP 20110158743 A) (“Yoshimura”).
Regarding independent claim 1, Nabeshima teaches:
An air conditioning system comprising: Nabeshima: Paragraph [0020] (“FIG. 1 shows the overall configuration of the air conditioning system 100.”)
a plurality of air conditioners (10A to 10D) each including a refrigerant circuit (20) configured to achieve a refrigeration cycle and a corresponding one of internal control devices (41A to 41D) configured to control operation; and Nabeshima: Paragraph [0023] (“…the actual air conditioning system 100 includes the air conditioners 10a, 10b,...”) Nabeshima: Paragraph [0024 (“Air conditioners 10a, 10b, ... As shown in Fig. 1, the air conditioners 10a, 10b, ... are indoors 30a, 30b, ... of the building 30.”) Nabeshima: Paragraph [0025] (“The indoor units 11a, 11b, ... and the outdoor units 12a, 12b, ... are connected via refrigerant pipes, and form a refrigerant circuit including a compressor, a heat exchanger, etc.”) Nabeshima: Paragraph [0028] and FIG. 2 (“The controller 13 operates the air conditioners 10a, 10b,... According to the operation command to the air conditioners 10a, 10b,. It controls, that is, controls the operation of a compressor or the like included in the refrigerant circuit.”) [The controller 13 of each air conditioner 10, 10b reads on “internal control devices”.]
external control devices (42A to 42D) provided one by one correspondingly to the plurality of air conditioners (10A to 10D) and each communicably connected to one of the internal control devices (41A to 41D) in a corresponding one of the air conditioners (10A to 10D), wherein Nabeshima: Paragraph [0021] and FIG. 2 (“The building 30 is provided with a router 21 for connecting a public line (hereinafter referred to as the Internet) 80 and a local area network (hereinafter referred to as the LAN) 81 installed in the building 30. Adapters 20a, 20b,... Connected to the air conditioners 10a, 10b,.”) Nabeshima: Paragraph [0024] (“The indoor units 11a, 11b,... Are connected to the adapters 20a, 20b,.”) [Each of the adapters connected to the air conditioners, which are the indoor units reads on “external control devices”.]
each of the external control devices (42A to 42D) is configured to execute command generating operation of individually generating an operation command to the corresponding one of the air conditioners (10A to 10D), Nabeshima: Paragraph [0033] (“The control unit 13 also executes control commands transmitted from the adapters 20a, 20b,. The control commands transmitted from the adapters 20a, 20b,... Are, for example, operation commands for the indoor units 11a, 11b,..., Or specific device data is sent to the adapters 20a, 20b,. It may be ordered to send.”)
each of the internal control devices (41A to 41D) in the air conditioners (10A to 10D) is configured to control operation of the corresponding one of the air conditioners (10A to 10D) in accordance with the operation command received from one of the external control devices (42A to 42D) connected to the one of the internal control devices (41Ato 41D), Nabeshima: Paragraphs [0028] and [0033] [As described above.] Nabeshima: Paragraph [0029] (“For example, the control unit 13 transmits, to the adapters 20a, 20b,..., Data indicating the contents of the operation command for the air conditioners 10a, 10b,. Data indicating the content of the operation command means start / stop of operation of the air conditioners 10a, 10b, ..., operation mode (cooling mode, heating mode, air blowing mode, etc.), set temperature, ON of high temperature prevention function described later / OFF setting etc.”) [The control unit or controller operating the corresponding air conditioners or indoor units reads on “each of the internal control devices (41A to 41D) in the air conditioners (10A to 10D) is configured to control operation of the corresponding one of the air conditioners (10A to 10D)”.  The execution of the control commands or operation command of the air conditioners or indoor units by the control unit or controller in response to the control commands or operation command from the adapters reads on “) in accordance with the operation command received from one of the external control devices (42A to 42D)”.] 
the plurality of external control devices (42A to 42D) is configured to communicate with each other to constitute an external control system (50), Nabeshima: Paragraph [0036] (“As shown in FIG. 2, the adapters 20a, 20b,... Have a communication unit 22a, a control unit 23a, and a storage unit 24a, and have communication functions to absorb differences in communication protocols between networks. Besides, it has a control function to control the air conditioners 10a, 10b,.”) Nabeshima: Paragraph [0040] (“…when the adapters 20a, 20b, ... are connected to the LAN 81, and the adapters 20a, 20b. Register the network information of.”) [The adapters including a communication unit to communicate with other equipment, for example as shown in FIG. 1, with other adapters reads on “configured to communicate with each other”.  As shown in FIGS. 1 and 2, the adapters 20, 20b are external to the controller 13 of the air conditioners 10a, 10b (or indoor units) which reads on “to constitute an external control system”.]
Nabeshima does not expressly teach “the external control system (50) is configured to cause one of the external control devices (42A to 42D) to function as a master control device configured to execute the command generating operation and transmit the operation command generated through the command generating operation to the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and remaining ones of the external control devices (42A to 42D), and cause the remaining ones of the external control devices (42A to 42D) other than the one of the external control devices (42A to 42D) functioning as the master control device to function as sub control devices each configured to, without executing the command generating operation, transmit the operation command received from the one of the external control devices (42A to 42D) functioning as the master control device to the one of the internal control devices (41A to 41D) in the corresponding air Yoshimura describes an air conditioner that cooperates and controls other air conditioners in an air conditioner network to which a plurality of air conditioners are connected so that the power consumption of the entire air conditioner or the amount of power consumed for a predetermined period is maintained below a predetermined value. Yoshimura teaches:
the external control system (50) is configured to cause one of the external control devices (42A to 42D) to function as a master control device configured to execute the command generating operation and transmit the operation command generated through the command generating operation to the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and remaining ones of the external control devices (42A to 42D), and Yoshimura: Paragraph [0052] (“The master instruction means 14 determines and instructs which of the air conditioning equipment cooperation control means of the air conditioning equipment 1 to 3 plays the role of the master (the central role of equipment cooperation control) in the cooperation control of the air conditioning equipment network 1. To do. When the master instructing means 14 does not instruct the master, the air conditioner 1 becomes a slave (a subordinate role of device cooperation control). In the air conditioner network 1, one air conditioner acts as a master, and the other air conditioners become slaves and follow the instructions of the master.”) Yoshimura: Paragraph [0053] (“The master instructing means 14 acquires the role of this master from another air conditioner or transfers it to another air conditioner as the operation of the air conditioner 1 starts or stops. For this purpose, information about the master is communicated with other air conditioners via the communication means 15.”) Yoshimura: Paragraph [0090] and FIG. 3 (“Here, the air conditioner 1 is assumed to be a master and the air conditioners 2 and Yoshimura: Paragraph [0091] (“Each of the cooperation control means 13, 23, 33 of the air conditioners 1-3 calls the set temperature information from the air conditioner control means 12, 22, 32 (S1a, b, c).”) [The master instruction means 14 instructing which air conditioning equipment control means of the air conditioning equipment 1 to 3 being the master reads on “the external control system (50) is configured to cause one of the external control devices (42A to 42D) to function as a master control device”.  The instructions from the air conditioner network 1 (master) to the other air conditioners (slaves) through the air conditioner control means and the cooperation control means reads on “execute the command generating operation and transmit the operation command generated through the command generating operation to the one of the internal control devices (41A to 41D) and remaining one of the external control devices (42A to 42D)”.  ]
cause the remaining ones of the external control devices (42A to 42D) other than the one of the external control devices (42A to 42D) functioning as the master control device to function as sub control devices each configured to, without executing the command generating operation, transmit the operation command received from the one of the external control devices (42A to 42D) functioning as the master control device to the one of the internal control devices (41A to 41D) in the corresponding air conditioner. Yoshimura: Paragraph [0090] and FIG. 3 [As described above.] Yoshimura: Paragraph [0099] (“The cooperation control means 13 performs cooperation control when the total used power calculated in S4 is equal to or greater than a predetermined value (for example, an allowable value or target value of used power), and adjusts the total used power according to the set temperature (S6). That is, a control signal for setting the set temperature of the air conditioning devices 1, 2, and 3 to the temperature of the cooperative control (cooperative temperature) so as to maintain the Yoshimura: Paragraph  [0101] (“In addition to the temperature of the cooperative control, the control signal S7 includes the information on the air flow rate, the compressor operation information (rotation speed, etc.), and the operation stop information so as to finely control the operation and power consumption of each air conditioner.”) Yoshimura: Paragraph [0102] (“As described above, the air conditioner 1 that is the master can set the set temperature information (cooperation temperature, individual temperature) to the air conditioners 2 and 3 when the total power consumption can be adjusted according to the set temperatures of the air conditioners 1, 2, and 3. ) Including the control signal is transmitted (S7).”) [The cooperation control means 13 from the air conditioner 1 (master) transmitting the control signal to adjust the temperature of the other air conditioning 2 and 3, where the other air conditioners 2 and 3 do not transfer the control signal to the air conditioner 1 reads on “cause the remaining ones of the external control devices (42A to 42D) other than the one of the external control devices (42A to 42D) functioning as the master control device to function as sub control devices each configured to, without executing the command generating operation”. The control signal reads on “the operation command”.]
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nabeshima and Yoshimura before them, to the external control system (50) is configured to cause one of the external control devices (42A to 42D) of Nabeshima to function as a master control device configured to execute the command generating operation and transmit the operation command generated through the command generating operation to the one of the internal control devices (41A to 41D) of Nabeshima in the corresponding one of the air conditioners (10A to 10D) and remaining ones of Yoshimura because the references are in the same field of endeavor as the claimed invention and they are focused on cooperating and controlling air conditioners in an air conditioner network.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve cost in managing multiple air conditioners and maintaining power consumption of a plurality of air conditioning equipment below a predetermined value. Yoshimura Paragraphs [0013] and [0016]. The combination of the cited references would provide a predetermined air conditioner among a plurality of air conditioners becomes a master (a central role of device linkage control), and other air conditioners are used so that the used electric power or the used electric energy for a predetermined period is maintained below a predetermined value. Since it is linked and controlled, the system can be configured without preparing a special power breaker device or controller. Yoshimura Paragraph [0018]
Regarding claim 2, Nabeshima and Yoshimura teach all the features of claim 1. Yoshimura further teaches:
The air conditioning system according to claim 1. wherein 
the external control system (50) is configured to, upon satisfaction of a predetermined malfunction condition indicating that any of the external control devices (42A to 42D) functioning as the sub control devices cannot receive the operation command, cause one of the external control devices (42A to 42D) functioning as the sub control devices to switch to the master control device, and Yoshimura: Paragraph [0114] (“In the device network of the first embodiment, the role of the master is acquired from another air conditioner or transferred to another air conditioner in accordance with the operation of the air conditioner. Thereby, even if the air conditioner 1 becomes defective, it is possible to avoid a situation in which all of the air conditioners in the air conditioner network cannot be used by the air conditioning device 2 or the air conditioner 3 performing the cooperative control as a master.”) Yoshimura: Paragraph [0015] (“When a malfunction occurs in the cooperation control function of …the controller 202, the … control signal of the air conditioner cannot be obtained, and in some cases, the air conditioner may not be used.”) Yoshimura: Paragraph [0016] (“The present invention solves the above-described conventional problems, and can be realized without preparing a special power breaker device or controller in an air conditioning equipment network that maintains power consumption of a plurality of air conditioning equipment below a predetermined value. It aims at a network of air conditioning equipment.”) [Upon the master air conditioner 1 becoming defective, the role of master acquired from another of the air conditioners (slaves) “cause one of the external control devices (42A to 42D) functioning as the sub control devices to switch to the master control device”. When defect or malfunction occurs in that the control signal cannot be obtained reads on “as the sub control devices cannot receive the operation command”.]
cause remaining ones of the external control devices (42A to 42D) other than the one of the external control devices (42A to 42D) functioning as the master control device upon satisfaction of the malfunction condition and the one of the external control devices (42A to 42D) switched to the master control device due to satisfaction of the malfunction condition to function as the sub control devices. Yoshimura: Paragraphs [0114], [0015], and [0016] [As described above.] Yoshimura: Paragraph [0015] (“When a malfunction occurs in the cooperation control function of …the controller 202, the … control signal of the air conditioner cannot be obtained, and in some cases, the air conditioner may not be used.”) Yoshimura: Paragraph [0016] (“The present invention solves the above-described conventional problems, and can be realized without preparing a special power breaker device or controller in an air conditioning equipment network that maintains power consumption of a plurality of air conditioning equipment below a predetermined value. It aims at a network of air conditioning equipment.”) [When defect or malfunction occurs in that the control signal cannot be obtained, the role of the master acquired by another of the air conditioners formerly a slave reads on “cause remaining ones of the external control devices (42A to 42D) … functioning as the master control device upon satisfaction of the malfunction condition and the one of the external control devices (42A to 42D) switched to the master control device”.]
The motivation to combine Nabeshima and Yoshimura as presented in claim 1 is incorporated herein.
Regarding claim 4, Nabeshima and Yoshimura teach all the features of claim 1. Nabeshima further teaches:
The air conditioning system according to claim 1, wherein 
each of the external control devices (42A to 42D) is configured to acquire operation data indicating an operating state of the corresponding one of the air conditioners (10A to 10D) from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D), Nabeshima: Paragraph [0029] (“Further, the control unit 13 transmits device data regarding the air conditioners 10a, 10b, …Data indicating the contents of operation mode (cooling mode, heating mode, air blowing mode, etc.), set temperature, ON of high temperature prevention function described later / OFF setting etc.”) [The device data of the air conditioners including operation mode reads on “acquire operation data indicating an operation state of the corresponding one of the air conditioners”.]
transmits the operation data thus acquired to the remaining ones of the external control devices (42A to 42D), and Nabeshima: Paragraph [0030] (“The control unit 13 transmits temperature data regarding the room temperature and the outside air temperature to the adapters 20a, 20b,. Specifically, the control unit 13 transmits the indoor temperature data detected by the indoor temperature sensor 14a and the outside air temperature data detected by the outside air temperature sensor 14b to the adapters 20a, 20b,.”) Nabeshima: Paragraph [0033] (“The control unit 13 also executes control commands transmitted from the adapters 20a, 20b,. The control commands transmitted from the adapters 20a, 20b,... Are, for example, operation commands for the indoor units 11a, 11b,..., Or specific device data is sent to the adapters 20a, 20b,. It may be ordered to send.”) [The transmission of the device data including operation mode to the adapters reads on “transmits the operation data thus acquired to the remaining one of the external control devices”.]
Nabeshima does not expressly teach the “execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices”.  However, Yoshimura teaches:
execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices. Yoshimura: Paragraphs [0052], [0053], and [0090]-[0091] [As described in claim 1.] Yoshimura: Paragraph [0098] (“Further, from each air conditioner, in addition to the set temperature information S3, driving operation information including information on the air flow rate and information on the ambient temperature (room temperature) may be received. In the cooperation control means 13, a power usage range corresponding to the operation information of each air conditioner is stored and set in advance, and an approximate power usage and a total power usage can be calculated from the received driving operation information.”) Yoshimura: Paragraph [0101] (“In addition to the temperature of the cooperative control, the control signal S7 includes the information on the air flow rate, the compressor operation information (rotation speed, etc.), and the operation stop information so as to finely control the operation and power consumption of each air conditioner.”) [The master instruction means 14 instructing which air conditioning equipment control means of the air conditioning equipment 1 to 3 being the master reads on “when functioning as the master control device”.  The temperature and power usage transmitted from each air conditioner reads on “the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices”.  The instructions and information from the air conditioner network 1 (master) to the other air conditioners (slaves) through the air conditioner control means and the cooperation control means reads on “execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data”.]
The motivation to combine Nabeshima and Yoshimura as presented in claim 1 is incorporated herein.
Regarding claim 5, Nabeshima and Yoshimura teach all the features of claim 1. Nabeshima further teaches:
The air conditioning system according to claim 1, wherein 
in the external control system (50), each of the external control devices (42A to 42D) includes a communication unit (46) configured to transmit and receive information by means of wireless communication, to achieve wireless communication between the one of the external control devices (42A to 42D) functioning as the master control device and the ones of the external control devices (42A to 42D) functioning as the sub control devices. Nabeshima: Paragraph [0036] and FIGS. 1 and 2 (“As shown in FIG. 2, the adapters 20a, 20b,... Have a communication unit 22a, a control unit 23a, and a storage unit 24a, and have communication functions to absorb differences in communication protocols between networks. Besides, it has a control function to control the air conditioners 10a, 10b,.”) Nabeshima: Paragraph [0040] (“(2-2-2) Router 21 The router 21 automatically detects the presence of the adapters 20a, 20b, ... when the adapters 20a, 20b, ... are connected to the LAN 81, and the adapters 20a, 20b. Register the network information of. Thus, the adapters 20a, 20b,... Can communicate with other network devices in the LAN 81 and network devices on the Internet 80.”) [FIG. 1 illustrates the communication units 22a and 22b communicating with each other. The LAN connection, which includes both wired and wireless connections, between the adapters and other network devices including the air conditioners (as shown in FIGS. 1 and 2) reads on “to achieve wireless communication between the one of the external control devices (42A to 42D)”.]
Nabeshima does not expressly teach the “functioning as the master control device” and the “functioning as the sub control devices”.  However, Yoshimura teaches:
…wireless communication between the one of the external control devices (42A to 42D) functioning as the master control device and the ones of the external control devices (42A to 42D) functioning as the sub control devices. Yoshimura: Paragraph [0022] (“In a second aspect based on the first aspect, the air conditioner communicates information relating to the master with other air conditioners, and the air conditioner becomes the master according to the priority order of which air conditioner becomes the master in the air conditioner network.”) Yoshimura: Paragraph [0054] (“The communication means 15 is a means for communicating with the other air conditioners 2 and 3 and the air conditioner 1, and includes wireless communication such as radio waves and infrared rays. In addition, power line communication using a power supply line as a communication medium may be used.”)
The motivation to combine Nabeshima and Yoshimura as presented in claim 1 is incorporated herein.
Regarding claim 6, Nabeshima and Yoshimura teach all the features of claim 2. Nabeshima further teaches:
The air conditioning system according to claim 2, wherein 
each of the external control devices (42A to 42D) is configured to acquire operation data indicating an operating state of the corresponding one of the air conditioners (10A to 10D) from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D), Nabeshima: Paragraph [0029] (“Further, the control unit 13 operation mode (cooling mode, heating mode, air blowing mode, etc.), set temperature, ON of high temperature prevention function described later / OFF setting etc.”) [The device data of the air conditioners including operation mode reads on “acquire operation data indicating an operation state of the corresponding one of the air conditioners”.]
transmits the operation data thus acquired to the remaining ones of the external control devices (42A to 42D), and Nabeshima: Paragraph [0030] (“The control unit 13 transmits temperature data regarding the room temperature and the outside air temperature to the adapters 20a, 20b,. Specifically, the control unit 13 transmits the indoor temperature data detected by the indoor temperature sensor 14a and the outside air temperature data detected by the outside air temperature sensor 14b to the adapters 20a, 20b,.”) Nabeshima: Paragraph [0033] (“The control unit 13 also executes control commands transmitted from the adapters 20a, 20b,. The control commands transmitted from the adapters 20a, 20b,... Are, for example, operation commands for the indoor units 11a, 11b,..., Or specific device data is sent to the adapters 20a, 20b,. It may be ordered to send.”) [The transmission of the device data including operation mode to the adapters reads on “transmits the operation data thus acquired to the remaining one of the external control devices”.]
Nabeshima does not expressly teach the “execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners Yoshimura teaches:
execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices. Yoshimura: Paragraphs [0052], [0053], and [0090]-[0091] [As described in claim 1.] Yoshimura: Paragraph [0098] (“Further, from each air conditioner, in addition to the set temperature information S3, driving operation information including information on the air flow rate and information on the ambient temperature (room temperature) may be received. In the cooperation control means 13, a power usage range corresponding to the operation information of each air conditioner is stored and set in advance, and an approximate power usage and a total power usage can be calculated from the received driving operation information.”) Yoshimura: Paragraph [0101] (“In addition to the temperature of the cooperative control, the control signal S7 includes the information on the air flow rate, the compressor operation information (rotation speed, etc.), and the operation stop information so as to finely control the operation and power consumption of each air conditioner.”) [The master instruction means 14 instructing which air conditioning equipment control means of the air conditioning equipment 1 to 3 being the master reads on “when functioning as the master control device”.  The temperature and power usage transmitted from each air conditioner reads on “the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices”.  The instructions and information from the air conditioner network 1 (master) to the other air conditioners (slaves) through the air conditioner control means and the cooperation control means reads on “execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data”.]
The motivation to combine Nabeshima and Yoshimura as presented in claim 1 is incorporated herein.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima in view of Yoshimura and further in view of Dorneanu et al. (US Patent Publication No. 2018/0225244 A1) (“Dorneanu”).
Regarding claim 3, Nabeshima and Yoshimura teach all the features of claim 2. Nabeshima further teaches:
The air conditioning system according to claim 2, wherein 
the external control devices (42A to 42D) are configured to store unique identification numbers, and Nabeshima: Paragraph [0039] and FIG. 2 (“Further, the storage unit 24a stores in advance a server address and identification numbers of the adapters 20a, 20b,. Furthermore, the device ID assigned to the server 40 is stored in the storage unit 24a. The device ID is information for uniquely identifying the adapters 20a, 20b,... On the server 40.”) 
Nabeshima and Yoshimura do not expressly teach “the external control system (50) is configured to cause one storing a smallest one of the identification numbers out of the external control devices (42A to 42D) functioning as the sub control devices upon satisfaction of the malfunction condition to switch to the master control device”.  However, Dorneanu describes systems and methods for dynamic selection of a master controller device. Dorneanu teaches:
the external control system (50) is configured to cause one storing a smallest one of the identification numbers out of the external control devices (42A to 42D) functioning as the sub control devices upon satisfaction of the malfunction condition to switch to the master control device. Dorneanu: Abstract (“The slave devices are configured to detect that the old master controller device has stopped communicating over the communications bus and to perform an algorithm to determine a new master controller device from the slave devices. The algorithm is based on a device identifier associated with each of the slave devices. The new master controller device is further configured to assume the functions of the master controller device. The functions of the master controller device include transmitting control signals to the slave devices.”) Dorneanu: Paragraph [0007] (“In some embodiments, the device identifier associated with each of the plurality of slave devices is at least one of a serial number, a MAC address, and an IP address. In other embodiments, the algorithm determines the new master controller device from the highest numbered device identifier associated with each of the plurality of slave devices. In other embodiments, the algorithm determines the new master controller device from the lowest numbered device identifier associated with each of the plurality of slave devices.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nabeshima, Yoshimura, and Dorneanu before them, for the external control system of Nabeshima to be configured to cause one storing a smallest one of the identification numbers out of the external control devices (42A to 42D) functioning as the sub control devices upon satisfaction of the malfunction condition to switch to the master control device as taught in Dorneanu because the references are 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would compensate for a non-communicative wireless or wired master controller device in a way that maintains uninterrupted service, which would be useful. Dorneanu Paragraph [0004]
Regarding claim 7, Nabeshima, Yoshimura, and Dorneanu teach all the features of claim 3. Nabeshima further teaches:
The air conditioning system according to claim 3, wherein 
each of the external control devices (42A to 42D) is configured to acquire operation data indicating an operating state of the corresponding one of the air conditioners (10A to 10D) from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D), Nabeshima: Paragraph [0029] (“Further, the control unit 13 transmits device data regarding the air conditioners 10a, 10b, …Data indicating the contents of the operation command for the air conditioners 10a, 10b,. Data indicating the content of the operation command means start / stop of operation of the air conditioners 10a, 10b, ..., operation mode (cooling mode, heating mode, air blowing mode, etc.), set temperature, ON of high temperature prevention function described later / OFF setting etc.”) [The device data of the air conditioners including operation mode reads on “acquire operation data indicating an operation state of the corresponding one of the air conditioners”.]
transmits the operation data thus acquired to the remaining ones of the external control devices (42A to 42D), and Nabeshima: Paragraph [0030] (“The control unit 13 transmits temperature data regarding the room temperature and the outside air temperature to the Nabeshima: Paragraph [0033] (“The control unit 13 also executes control commands transmitted from the adapters 20a, 20b,. The control commands transmitted from the adapters 20a, 20b,... Are, for example, operation commands for the indoor units 11a, 11b,..., Or specific device data is sent to the adapters 20a, 20b,. It may be ordered to send.”) [The transmission of the device data including operation mode to the adapters reads on “transmits the operation data thus acquired to the remaining one of the external control devices”.]
Nabeshima does not expressly teach the “execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices”.  However, Yoshimura teaches:
execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices. Yoshimura: Paragraphs [0052], [0053], and [0090]-[0091] [As described in claim 1.] Yoshimura: Paragraph [0098] (“Further, from each air conditioner, in addition to the set temperature information S3, driving operation information including information on the air flow rate and information on the ambient temperature (room temperature) may be received. In the cooperation control means 13, a power usage range Yoshimura: Paragraph [0101] (“In addition to the temperature of the cooperative control, the control signal S7 includes the information on the air flow rate, the compressor operation information (rotation speed, etc.), and the operation stop information so as to finely control the operation and power consumption of each air conditioner.”) [The master instruction means 14 instructing which air conditioning equipment control means of the air conditioning equipment 1 to 3 being the master reads on “when functioning as the master control device”.  The temperature and power usage transmitted from each air conditioner reads on “the operation data received from the ones of the external control devices (42A to 42D) functioning as the sub control devices”.  The instructions and information from the air conditioner network 1 (master) to the other air conditioners (slaves) through the air conditioner control means and the cooperation control means reads on “execute, when functioning as the master control device, the command generating operation with use of the operation data acquired from the one of the internal control devices (41A to 41D) in the corresponding one of the air conditioners (10A to 10D) and the operation data”.]
The motivation to combine Nabeshima and Yoshimura as presented in claim 1 is incorporated herein.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2020/0050161 A1 to Noboa describes a building management system that includes a plurality of slave devices, a remote server comprising a slave device configuration database, and a master controller. The master controller is configured to receive slave device configuration information stored in the slave device configuration database. The slave device configuration information includes at least one of cooling tower configuration parameters, chilled water pump configuration parameters, condenser water pump configuration parameters, air handling unit configuration parameters, rooftop air handling unit configuration parameters, variable air volume unit configuration parameters, chiller device configuration parameters, a rated device capacity, a rated device power, and a rated device speed. The master controller is further configured to control the plurality of slave devices using the slave device configuration information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117